FORM 10-K United States Securities and Exchange CommissionCommission File No. 1-6314 Washington, DC20549 (Mark One) [X]Annual Report Pursuant to Section 13 or 15(d) of the Securities Act of For the fiscal year ended December 31, []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the transition period from -to- Tutor Perini Corporation (Exact name of registrant as specified in its charter) Massachusetts (State of Incorporation) 04-1717070 (IRS Employer Identification No.) 15901 Olden Street, Sylmar, California (Address of principal executive offices) 91342 (Zip Code) (818) 362-8391 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of each exchange on which registered Common Stock, $1.00 par value The New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes[]No[X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes[]No[X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[]No[] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [X] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No[X] The aggregate market value of voting Common Stock held by nonaffiliates of the registrant was $430,236,335 as of June 30, 2009, the last business day of the registrant’s most recently completed second fiscal quarter. The number of shares of Common Stock, $1.00 par value per share, outstanding at February 17, 2010 was 49,023,044. Documents Incorporated by Reference Portions of the definitive proxy statement relating to the registrant’s annual meeting of stockholders to be held on May 26, 2010 are incorporated by referenceinto PartIII of this report. TUTOR PERINI CORPORATION INDEX TO ANNUAL REPORT ON FORM 10-K PAGE PART I Item 1: Business 3 – 13 Item 1A: Risk Factors 14 – 23 Item 1B: Unresolved Staff Comments 23 Item 2: Properties 24 Item 3: Legal Proceedings 25 Item 4: (Removed and Reserved) 25 PART II Item 5: Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 27 – 28 Item 6: Selected Financial Data 29 – 30 Item 7: Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 – 46 Item 7A: Quantitative and Qualitative Disclosures About Market Risk 47 Item 8: Financial Statements and Supplementary Data 48 Item 9: Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 48 Item 9A: Controls and Procedures 48 – 49 Item 9B: Other Information 50 PART III Item 10: Directors, Executive Officers and Corporate Governance 50 Item 11: Executive Compensation 50 Item 12: Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 50 Item 13: Certain Relationships and Related Transactions, and Director Independence 50 Item 14: Principal Accounting Fees and Services 50 PART IV Item 15: Exhibits and Financial Statement Schedules 51 Signatures 52 2 PART I. Forward-looking Statements The statements contained in this Annual Report on Form 10-K that are not purely historical are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934, including without limitation, statements regardingour management’s expectations, hopes, beliefs, intentions or strategies regarding the future.These forward-looking statements are based on our current expectations and beliefs concerning future developments and their potential effects on us.There can be no assurance that future developments affecting us will be those that we have anticipated.These forward-looking statements involve a number of risks, uncertainties (some of which are beyond our control) or other assumptions that may cause actual results or performance to be materially different from those expressed or implied by such forward-looking statements. These risks and uncertainties include, but are not limited to, ongoing sluggishness in the economy and significant deterioration in global economic conditions, which may cause or accelerate a number of other factors listed below; our ability to convert backlog into revenue; our ability to successfully and timely complete construction projects; the potential delay, suspension, termination, or reduction in scope of a construction project; the continuing validity of the underlying assumptions and estimates of total forecasted project revenues, costs and profits and project schedules; the outcomes of pending or future litigation, arbitration or other dispute resolution proceedings;the availability of borrowed funds on terms acceptable to us; the ability to retain certain members of management; the ability to obtain surety bonds to secure our performance under certain construction contracts; possible labor disputes or work stoppages within the construction industry; changes in federal and state appropriations for infrastructure projects; possible changes or developments in international or domestic political, social, economic, business, industry, market and regulatory conditions or circumstances; and actions taken or not taken by third parties, including our customers, suppliers, business partners, and competitors and legislative, regulatory, judicial and other governmental authorities and officials.Also see “Item 1A.Risk Factors” on pages 14 through 23.We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as may be required under applicable securities laws. ITEM 1.BUSINESS General Tutor
